By the Court.

Starnes, J.
delivering the opinion.
[1.] There is no special provision in the Act of 1823, “to prevent the fraudulent enforcement of dormant judgments,” which includes judgments in favor of the Central Bank, or of the State specifically. The point made in this case depends, then, upon the question, whether or not the doctrine of nullum tempus occurrit reipublicae applies to debts due the Central Bank.
That it does not, we have just decided in the case of Mahone, adm’r vs. The Central Bank; and to that we refer for the reasons which influence our opinion.
We are, therefore, of the opinion that the Court erred in deciding that the fi. fa. in this case should be quashed; and the judgment is reversed.